                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 October 17, 2018
                                                                                           David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


THOMAS BALKE, TEBJES INC.                          §
d/b/a BASIC EQUIPMENT and                          §
ULTRAWAVE TECHNOLOGY                               §
FOR EMULSION CONTROL, LLC                          §
d/b/a ULTRATEC, LLC,                               §
                                                   §
                       Appellants,                 §
                                                   §
v.                                                 §   CIVIL ACTION NO. H-18-937
                                                   §
DON B. CARMICHAEL, KK & PK                         §
FAMILY, L.P., BARRY D. WINSTON,                    §
and GARY EMMOTT,                                   §
                                                   §
                       Appellees.                  §

                                               ORDER

       Thomas E. Balke, TEBJES Inc. d/b/a Basic Equipment, and Ultrawave Technology for

Emulsion Control LLC d/b/a Ultratec LLC appeal from the bankruptcy court’s written order

vacating its February 2018 dismissal and assessing sanctions against them. (Adversary No. 14-

03375, Docket Entry Nos. 310, 321). The court ordered the parties to advise the court about the

relationship between this appeal and the related case involving the same debtor and same appellant.

(Docket Entry No. 2). The parties’ joint notice of the related case and response to the court’s order

explained that original bankruptcy proceedings are shared between the cases and indicated that the

“same rationale for abatement exists in this case.” (Docket Entry No. 3). Based on the parties’

filings, the record, and the applicable law, the court adopts the reasoning of its order to abate in the

related action. The deadlines in this case are abated pending the bankruptcy court’s ruling on the

appellees’ motion to strike, (Adversary No. 14-03375, Docket Entry No. 358), or further order of

                                                   1
this court.

              SIGNED on October 17, 2018, at Houston, Texas.

                                                ______________________________________
                                                         Lee H. Rosenthal
                                                   Chief United States District Judge




                                            2
